Citation Nr: 1042649	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left arm 
fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1985 and from February 1991 to June 1991.  The Veteran 
also spent time in the Air Force Reserve, which included periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Seattle, Washington.  The case came 
to the Board from the RO in Los Angeles, California.  The Board 
remanded this case for additional evidentiary development in June 
2009.  That development having been completed, the case was 
returned to the Board for appellate disposition.


FINDING OF FACT

The evidence shows that while the Veteran fractured his left 
radius during a period of INACDUTRA, he does not currently have 
any residuals of that injury.


CONCLUSION OF LAW

Residuals of a fractured right arm were not incurred in service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in June 2004, prior 
to the issuance of the rating decision that is appealed herein, 
that informed the Veteran what the evidence needed to show in 
order to establish service connection for a claimed disability.  
The letter also explained the parameters of VA's duty to assist 
the Veteran with obtaining evidence in support of his claim.  The 
Veteran was sent a second letter that provided this information 
in January 2006.  While the Veteran was not provided with the 
notice required by Dingess in connection with this claim, he was 
provided such notice in March 2007 in connection with another, 
then pending claim.  The Veteran's claim was subsequently 
readjudicated, most recently in a September 2010 supplemental 
statement of the case (SSOC).  In any event, any failure to 
provide the notice required by Dingess is harmless in this case, 
insofar as service connection is denied; hence, no disability 
rating or effective date will be assigned.  Smith v. Shinseki  24 
Vet. App. 40, 49 (2010)

 
In addition to its duty to provide certain notices to claimants, 
VA also must make reasonable efforts to assist them with 
obtaining the evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, 
private treatment records, records showing that the Veteran 
performed INACDUTRA from October 5, 1990 to October 7, 1990, and 
the written contentions of the Veteran.  The Veteran was also 
provided a VA examination that was comprehensive and which 
provided adequate information for rating purposes.

The Board notes that while the Veteran's service treatment 
records are in the claims file, the Veteran contends that they 
are incomplete.  Efforts to obtain additional treatment records 
from Nellis Air Force base's hospital, where the Veteran claims 
that he was treated for his left arm fracture, were unsuccessful.  
Personnel at Nellis responded that while the Veteran was in their 
system, they did not have any of his treatment records.  Thus, 
these records are unavailable through no fault of the Veteran.  
The Board acknowledges its heightened obligation to consider 
carefully the benefit of the doubt rule as a result of this 
circumstance.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


II.  Prior Remand

This case was remanded by the Board in June 2009.  A Veteran has 
a right to substantial compliance with the instructions that are 
set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

In this case, the Board's remand instructed the agency of 
original jurisdiction (AOJ) to (1) verify whether the Veteran had 
ACDUTRA or INACDUTRA on or around October 6, 1990; (2) attempt to 
obtain the Veteran's treatment records for the month of October 
1990 from the Nellis Air Force Base hospital and Nellis Air Force 
Base fire department; (3) provide a VA examination to determine 
whether the Veteran has residuals of a broken arm that was 
incurred during his service, and (4) to readjudicate the 
Veteran's claim.  

As was previously noted, the AOJ verified that the Veteran was 
performing drill from October 5, 1990 to October 7, 1990.  The 
AOJ requested the Veteran's treatment records from Nellis Air 
Force Base in July 2009; it received a response that although the 
Veteran was in the Nellis hospital's system, the hospital had no 
records pertaining to him.  The Veteran was afforded a VA 
examination in May 2010.  This exam was comprehensive; the 
examiner reviewed the claims file, including the Veteran's 
service treatment records, examined the Veteran's left arm and 
wrist, conducted range of motion testing, and obtained an x-ray 
of the Veteran's left wrist.  The examiner adequately addressed 
the questions that were posed in the Board's remand.  Thereafter, 
the Veteran's claim was readjudicated in the September 2009 SSOC.  
For these reasons, the Board concludes that there was substantial 
compliance with its June 2009 remand.

II.  Service connection

The Veteran contends that he has residuals of a fractured left 
radius that occurred when he fell off of a fire truck while on 
drill status on or around October 6, 1990.  He contends that he 
developed traumatic arthritis as a result of this incident.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In the context of Reserve or National Guard service, active 
military service is defined to include any period of ACDUTRA in 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in the line of duty and any period 
of INACDUTRA during which the individual was disabled by an 
injury that was incurred or aggravated in the line of duty or 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 
3.309(a), such as arthritis, are also generally subject to a 
presumption of in-service incurrence if manifest to a compensable 
degree within one year after active service, this does not apply 
to ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991). 

In this case, while the Veteran contends that he fell off of a 
fire truck while he was in INACDUTRA status during a drill 
weekend, there are no contemporaneous treatment records verifying 
this account.  However, a medical examination from December 1990 
indicates that the Veteran fractured his left radius on October 
6, 1990 and was in a cast for 1 month.  An August 1991 treatment 
record reflects that the Veteran reported that he fractured his 
wrist when he was knocked off of a fire truck in October 1990. 
Subsequent treatment records also reflect that the Veteran 
reported that he fractured his wrist in October 1990.  The Board 
finds that the Veteran's contention that he fractured his wrist 
while performing duty on a drill weekend is credible, insofar as 
this incident is mentioned in treatment records, including 
records that were prepared relatively close in time to the 
incident.
The Veteran contends that he had pain in his wrist since the 
fracture of his left-radius that occurred during INACDUTRA.  
However, the objective evidence does not show that the Veteran 
currently has any residuals of this in-service fracture.  

The December 1990 medical examination report indicated that the 
Veteran's left radius fracture was well healed with no 
complications or sequelae.  An August 1991 treatment note states 
that the Veteran had a "full recovery" from his fractured left 
wrist and that there were no complication and no sequelae from 
this incident.  A January 1996 medical examination likewise 
indicates that the Veteran had a history of a left wrist fracture 
that was healed without sequelae.

A June 2005 private treatment record from D.W.R., a physician's 
assistant, reflects that the Veteran had intermittent pain in his 
left arm along the medial surface of the wrist from the base of 
the thumb to midway into the forearm.  The Veteran had no motor 
or sensory deficits in his hand.  He had no tenderness around the 
tendon sheath of the thumb.  X-rays of the left forearm and wrist 
were within normal limits.  The physician's assistant "thought" 
that the Veteran had "some tenosynovitis."  D.W.R. noted that 
the Veteran was unwilling to accept that diagnosis.  As a result 
the Veteran was referred to Dr. M.C.D whom he consulted the 
following day.  

Dr. M.C.D. observed that the Veteran was tender in the distal 
radius but had no evidence of tendonitis.  He noted a 
"possible" occult bone lesion of the radius.  The Veteran was 
instructed to follow up in 2 weeks and that a bone scan was 
recommended.  A July 2005 treatment record from Dr. M.C.D. 
indicated that the bone scan was normal and that he "thought" 
that the Veteran had DeQuervain's tenosynovitis.   

A record from Dr. J.F.C., dated in October 2008, indicates that 
the Veteran had left wrist pain, but there was no diagnosis of a 
left wrist disorder other than pain.  

None of these providers provided a definitive diagnosis of a left 
wrist disorder and none of them indicated that the Veteran's 
symptoms were in any way associated with the October 1990 
fracture of his left radius.  

The Veteran was afforded a VA examination in May 2010.  The 
examiner reviewed the claims file prior to the examination.  The 
examiner recorded that the Veteran reported that he was knocked 
off of a fire truck on October 6, 1990, landed on his 
outstretched hand, and sustained a fracture of the left radius.  
He was treated with a cast for one month and given pain 
medication.  The Veteran reported that his left arm pain got 
progressively worse since that time.

There was no deformity, giving way, instability, pain, stiffness, 
weakness, incoordination, decreased speed of joint motion, 
episodes of dislocation or subluxation, locking, or effusions of 
the wrist joint.  The Veteran reported moderate flare ups of 
joint disease every 2 to 3 weeks that lasted for hours and were 
precipitated by driving, typing, or repeated heavy lifting.  
There were no constitutional symptoms of arthritis and no 
incapacitating episodes of arthritis.  

There was no evidence of abnormal weight bearing, loss of a bone 
or part of a bone, recurrent shoulder dislocations, or 
inflammatory arthritis.  Left wrist joint findings were normal.  
There were no findings on physical examination of the left wrist.  
There were no findings on strength testing or grip.  Range of 
motion of the left wrist was normal and there were no objective 
signs of pain with motion and no additional limitations after 3 
repetitions of ranges of motion.  There was no atrophy.  
Sensation to pin prick was normal.  Tinel's sign was negative.  
Soft tissue palpation for trigger point tenderness was negative.  
There was no joint ankylosis.  

X-rays of the left wrist to include a navicular bone series 
showed no evidence of an acute left wrist osseous injury or 
significant degenerative disease.  The examiner diagnosed status 
post (s/p) fracture of the left wrist without residuals.  The 
functional effects were pain in the left wrist and some weakness 
with repetition but no objective findings on examination.  The 
examiner observed that the Veteran's subjective complaints did 
not agree with the objective findings.

The examiner opined that it was not likely that the Veteran had 
any residual injuries as a result of his broken arm during 
service.  His rationale was that there was no history of 
therapies or medications for this injury, no loss of work 
attributed to the original injury, negative x-ray results, and a 
normal physical examination.  

While the Veteran claims that he experiences pain in his left 
wrist, "[p]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other grounds 
259 F.3d 1356 (2001).  While in 2005 private physicians 
considered diagnoses of tenosynovitis and occult bone lesion of 
the radius, there is no evidence that either of these diagnoses 
was confirmed and these disorders were not found at the May 2010 
examination.  No residuals of the Veteran's in-service fracture 
of the left radius were found at that examination.  There were no 
objective findings with respect to the Veteran's left wrist.  
While the examiner noted the Veteran's history of a left wrist 
fracture, he did not diagnose any present left wrist disorder, 
specifically indicating that the past left wrist fracture had no 
residuals.  The evidence does not show that the Veteran presently 
has a left wrist disorder.  While the Veteran contends that he 
has arthritis due to the injury to his left wrist, x-rays did not 
show arthritis of the left wrist and the Veteran has never been 
diagnosed with arthritis of his left wrist.  While the Veteran is 
competent to report that he experiences left wrist pain, he lacks 
the medical expertise that is necessary to diagnose arthritis.  

Furthermore, even if a left wrist disorder existed, there is no 
evidence of a nexus between any left wrist disorder and the 
Veteran's service.  In this regard, the Veteran's contentions 
that he had left wrist pain since he broke his wrist during 
ACDUTRA are not credible.  Multiple treatment records from the 
1990s reflect that his fracture was well healed and without 
residuals.  If the Veteran had in fact experienced pain in his 
wrist since October 1990 it is unlikely that multiple medical 
records from the 1990s would reflect that he reported that he did 
not have any sequelae of the prior fracture of his left radius.  
The objective evidence does not show that the Veteran experienced 
any wrist problems until many years after the October 1990 
fracture.  

While the Veteran claims that he was told by a medical provider 
that he injured his tendon when he fractured his wrist in 1990, 
this is not reflected in the Veteran's medical records.  There is 
no record indicating that any medical provider has associated any 
current left wrist disorder with the in-service fracture of the 
Veteran's left wrist.  The VA examiner specifically determined 
that it was unlikely that the Veteran had any residuals of the 
October 1990 fracture of his left radius.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a fractured left arm is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


